Title: From George Washington to William Stephens Smith, 6 April 1783
From: Washington, George
To: Smith, William Stephens


                        
                            Sir
                            Head Quarters 6th April 1783
                        
                        It is not improbable, that as the Arrival of the Packet at N. York with the news of Peace, Sir Guy Carleton
                            will send out an Officer with dispatches for me, containing that agreable intelligence—in such case, the Officer may be
                            permitted to come to this place and you will send an Officer with him or accompany him yourself as you may think
                        proper.
                    